Citation Nr: 0510909	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-27 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1972 to February 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the RO which 
denied the veteran's claim of service connection for 
hypertension. 

In January 2004, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of the hearing 
testimony is associated with the claims file.  

The case was remanded in June 2004 for further development.  
After completion of the requested development, the Appeals 
Management Center continued to deny the claim, issued a 
Supplemental Statement of the Case in February 2005, and 
returned the case to the Board for further appellate 
consideration.


FINDING OF FACT

Hypertension was not present in service or within the first 
post-service year, and was not evident until over five years 
after separation from service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated in service, 
nor may hypertension be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
VCAA was enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of entitlement 
to service connection for hypertension, the Board finds that 
compliance with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in January 
2003, August 2003, September 2003, and June 2004 informed him 
that to establish entitlement to service connection, the 
evidence must show a current disability and a medical nexus 
between such and the veteran's military service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The 
aforementioned letters of January 2003, August 2003, 
September 2003, and June 2004 advised the veteran that the RO 
would make reasonable efforts to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The aforementioned letters 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed condition.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

In this regard, the Board notes that the veteran did 
indicate, at his video conference hearing in January 2004, 
that he was treated at a VA facility shortly after his 
discharge from service.  The case was thereafter remanded in 
June 2004 to attempt to obtain and associate with the claims 
file, the records identified by the veteran.  Additional VA 
records were obtained and associated with the claims file.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
prior to the unfavorable March 1999 rating decision, 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the Board finds that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed disabilities.  In the 
January 2003 letter sent prior to the unfavorable rating 
decision, he was specifically asked to tell VA about any 
additional information or evidence and send VA the evidence 
needed as soon as possible.  Thus, he was, in effect, asked 
to submit all evidence in his possession.  Therefore, for all 
of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim prior to the March 
2003 rating decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, the June 2004 letter sent to the veteran 
did specifically request the veteran to provide any evidence 
in his possession that pertained to his claim.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred in or aggravated by service.  38 
C.F.R. §§ 3.102, 3.303(d) (2004).  Service connection 
requires findings as to the existence of a current disability 
and a connection between the veteran's service and the 
disability.  Watson v. Brown, 4 Vet. App. 309 (1993).

Certain chronic disorders manifested to a certain degree 
within a specified period after service are presumed to have 
been incurred in service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2004).  Presumptive service connection is warranted for 
hypertension if manifested to a compensable degree during the 
first post service year.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Hypertension is high arterial blood pressure.  Dorland's 
Illustrated Medical Dictionary 801 (28th ed. 1994).  The 
Board observes that a blood pressure reading is considered to 
be above normal when the systolic reading is 140 millimeters 
(mm.) of mercury (Hg) or greater, or the diastolic reading is 
90 mm. Hg or greater, usually designated as 140/90.  Id.  
Similarly, for VA rating purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater.  The term "isolated systolic hypertension" 
means that the systolic blood pressure is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 
(2004).  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).

Service medical records are negative for complaints, findings 
or diagnosis of hypertension, high blood pressure, light-
headedness, and/or dizziness.  On the veterans' entrance 
examination in April 1972, the veteran's blood pressure 
reading was 136/68.  At the veteran's discharge examination 
in February 1975, the veteran's blood pressure reading was 
126/76.  

Post-service medical records show a current diagnosis of 
hypertension; however, these records reveal that the veteran 
had a diagnosis of hypertension dating back to 1981, over 5 
years after separation from service.  

VA treatment records dating back to July 1975 show that the 
veteran was treated for a fracture of the right fibula and 
tibia in July 1975.  At that time, his blood pressure reading 
was 128/88.  

In September 1981, the veteran was treated for neck and 
shoulder pain.  His blood pressure reading was 150/80.  

In September 1984, the veteran sought treatment for pain 
which he believed was associated with a hernia.  At that 
time, the veteran requested treatment by VA for high blood 
pressure.  The veteran reported that he had been under 
private care for high blood pressure and had been taking 
medication for the disability, but had been out of the 
medication for the past month.  The veteran indicated a 
desire to be followed by VA for his high blood pressure.  His 
blood pressure reading was 150/108, and the diagnosis was 
hypertension.  

Other VA treatment records from 1984, 1985, and 1986 show 
treatment for hypertension.  A May 1985 treatment record from 
a VA hypertension clinic noted that the veteran reported a 
12-year history of hypertension.  A January 1986 treatment 
records from a VA hypertension clinic noted that the veteran 
reported a 13-year history of hypertension.  

The veteran submitted photographs of labels from high blood 
pressure medication that was prescribed in 1988 and 1989.  

In addition, the veteran submitted a lay statement from a 
fellow soldier with whom he attended high school and with 
whom he attended basic training and served in Germany.  The 
lay statement indicated that the veteran began to complain of 
lightheadedness, dizziness and blurred vision after about a 
month spent in Germany, and that after several trips to sick 
call he was diagnosed with hypertension and treated with 
medications.  

In sum, the evidence of record establishes that the veteran 
has a diagnosis of hypertension; however, there is no 
competent evidence that indicates this disability was present 
in service, or is medically related to service.  

Examinations and treatment records from the veteran's period 
of service contain no references to high blood pressure and 
the blood pressure readings recorded during the course of his 
military service were not shown to be elevated or abnormal in 
any way.  

Additionally, there is no medical evidence establishing a 
diagnosis of hypertension within one year of his discharge 
from service or that otherwise indicates the presence of 
hypertension within that time frame.  As noted, the veteran's 
blood pressure reading on a VA treatment record from July 
1975 was 128/88.

Rather, persistent elevated blood pressure readings were not 
shown until 1981, over five years after discharge from 
service.  A diagnosis of hypertension was not shown until 
1984.  Although it was indicated in 1984 that the veteran had 
been treated for his hypertension by private doctors prior to 
1984, there is no evidence of record referable to private 
treatment for hypertension prior to 1984, or as early as 
1976.  While the veteran and his fellow serviceman indicated 
that he received medical treatment for hypertension in 
service, and through VA after he separated from service, the 
records do not support the veteran's assertions.  To the 
contrary, the service medical records do not show treatment 
for, or a diagnosis of, hypertension.  Moreover, the post-
service VA records do not show high blood pressure readings 
until 1981, which was more than five years after service.

The Board also points out that there is no competent opinion 
establishing a medical nexus between hypertension and the 
veteran's military service.  None of the medical evidence 
currently of record includes any such opinion, and the 
veteran has neither presented nor alluded to the existence of 
any such written opinion.  The Board also finds that a VA 
examination in this case is not necessary, as there is no 
reasonable possibility that it would change the outcome of 
this case.  In so concluding, the Board notes that VA 
regulations provide that VA will assist the veteran by 
providing a medical examination or obtaining a medical 
opinion based upon review of the evidence of record if VA 
determines that it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i) (2004).  The regulations further 
provide, in pertinent part, that a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i) (2004).  

In this case, the competent medical evidence in his case does 
not establish the existence of hypertension in service, or 
for at least five years following discharge from service.  As 
such, a medical opinion linking the veteran's current 
hypertension to service would not be supported by the record.  
As such, it is not necessary to obtain a medical examination 
or medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i) (2004); Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

The Board has considered the veteran's assertions, as well as 
the assertions of his fellow serviceman, that his current 
hypertension is due to his period of active service.  While 
the Board does not doubt the sincerity of their beliefs, as 
laypersons without the appropriate medical training and 
expertise, the veteran and his fellow serviceman are simply 
not competent to provide a probative opinion on a medical 
matter, such as the medical relationship, if any, between a 
specific disability and service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As 
indicated above, the competent medical evidence in this case 
simply does not support the veteran's assertions.

Moreover, although VA treatment records from 1985 and 1986 
reveal that the veteran, at that time, reported that he had a 
12-13 year history of hypertension, he has not provided any 
medical evidence to support this assertion, and there is no 
independent medical opinion definitively providing the date 
of onset and/or etiology of the veteran's hypertension.  
Rather, the veteran's own rendition of his history was merely 
recorded without any supplementary independent medical 
opinion regarding the accuracy of that history.  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute medical evidence of the 
required nexus.  
LeShore v. Brown, 8 Vet. App. 407, 409 (1995).  The recorded 
histories in the medical reports, therefore, do not 
constitute competent evidence of a nexus between the 
veteran's current hypertension and service.

Under the circumstances of this case, the Board finds that 
the claim for service connection for hypertension must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence simply does not 
support the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


